This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0740

                      In the Matter of the Welfare of the Children of:
                                   A. J. M. and R. D. S.,
                                          Parents.

                                 Filed October 14, 2014
                                        Affirmed
                                       Ross, Judge

                               Anoka County District Court
                                 File No. 02-JV-13-1226

Gretchen R. Severin, Munstenteiger & Severin, P.A., Anoka, Minnesota (for appellant
A.J.M.)

Stephen R. Nicol, Nicol & Greenley, Ltd., Anoka, Minnesota (for respondent R.D.S.)

Anthony C. Palumbo, Anoka County Attorney, M. Katherine Doty, Assistant County
Attorney, Marcy S. Crain, Assistant County Attorney, Anoka, Minnesota (for respondent
county)

Lauren Cains, Ramsey, Minnesota (Guardian ad Litem)


         Considered and decided by Chutich, Presiding Judge; Halbrooks, Judge; and Ross,

Judge.

                         UNPUBLISHED OPINION

ROSS, Judge

         Anoka County removed A.J.M.’s four children from her care after doctors

discovered that her three-month-old daughter had suffered multiple fractures apparently
from separate incidents of abuse. One year later the district court granted the county’s

petition for termination of A.J.M.’s parental rights, holding that she is palpably unfit to

parent and, alternatively, that a child suffered egregious harm in her care. A.J.M. appeals

the district court’s decision regarding the two statutory grounds for termination, as well

as its finding that termination of parental rights is in the children’s best interest. Because

the district court’s findings were sufficient to support its exercise of discretion as to at

least one statutory basis for termination and as to the children’s best interests, we affirm.

                                           FACTS

       One morning in January 2013, A.J.M. noticed that her three-month-old daughter

A.S.’s arm was limp and that A.S. reacted in pain even on slight movement. A.J.M.

waited until the next afternoon to telephone a clinic for medical advice. A hospital social

worker urged her to dial 9-1-1 for an ambulance. The social worker called A.J.M. two

and a half hours later because A.J.M. still had not got the child to the hospital.

       Hospital doctors examined A.S. when she arrived. They discovered that A.S.’s left

upper arm was fractured. A.J.M. claimed that the baby had experienced no trauma, such

as a drop or fall. Doctors doubted that the baby could have suffered the injury without her

caregivers noticing. They x-rayed A.S. and found fractures of other bones in different

stages of healing, reflecting injuries from various incidents at different times. They found

fractures of A.S.’s skull, collarbone, right arm, tenth rib, left shinbone, and right foot. The

next day, during surgery on A.S.’s broken arm, doctors also found a shoulder blade

fracture. A doctor reported that A.S.’s fractures of her rib, shoulder blade, and foot

indicated apparent child abuse. The report stated, “[A.S.] is clearly a battered child and


                                              2
her ongoing safety must be a primary concern. She should be considered at great risk for

fatal injury without intervention.” Police placed A.S. and her three siblings, D.G., A.M.,

and J.S., on a 72-hour hold. A.J.M. and R.D.S., the man with whom A.J.M. was living at

the time, are the natural parents of A.S. and J.S. J.S. was 16 months old. D.G. was nine

and A.M. was seven. J.G., the alleged father of D.G. and A.M., is deceased.

       In interviews with the Anoka County Sheriff’s Office, A.J.M. and R.D.S. admitted

to being A.S.’s only caretakers but neither offered any credible explanation for A.S.’s

injuries. After A.J.M. initially denied any trauma, both parents stated that A.S. had fallen

off the bed at least once. The parents also suggested their one-year-old son might have

somehow hurt A.S. R.D.S. attributed the injuries to the baby’s own movements while

being held or sleeping. Family members reported that A.J.M. smoked marijuana daily and

that she acted angrily toward her children when her supply ran out. Detectives discovered

that A.J.M. has a history of abusing her children, including a 2010 Indiana incident in

which she hit A.M. in the face with a shoe, causing a half-inch laceration.

       Doctors examined and genetically tested A.S. for brittle bone disease, ruling out

the possibility that she is unusually susceptible to fractures. Also ruling out the

possibility, A.S. did not experience any new fractures after being removed from A.J.M.

       Three days after A.S. entered the hospital, the district court found that all four

children needed protection. The county placed the children in foster care, and the court

approved a case plan intended to improve A.J.M.’s parenting.

       A.J.M.’s case-plan efforts were inconsistent. The case plan obligated A.J.M. to

demonstrate sobriety by submitting to random urinalyses. She completed only 24 of the


                                             3
49 tests requested by social services, including only 2 of the last 14. A.J.M.’s first test

was positive for marijuana, but, apart from a few early spikes, the level of marijuana in

her system gradually declined. A.J.M. finally tested negative for marijuana in May 2013,

and later tests also produced negative results. The plan also required A.J.M. to complete

outpatient chemical-dependency treatment by May 2013, but she had not met this

objective by February 2014.

       A.J.M.’s case plan directed A.J.M. to complete a psychological evaluation and to

accept resulting treatment. The evaluation showed that A.J.M. had problems controlling

her impulses and suffered from both recurrent, severe depression and chronic P.T.S.D.

A.J.M. underwent treatment for her psychological issues; she was successful in anger

management therapy and was prescribed medication. But she continued to “exhibit

numerous trauma related symptoms that interfere with [her] daily functioning on a

consistent basis.”

       A.J.M.’s case plan also required her to complete a parenting assessment, which

“revealed deficits in [A.J.M.]’s understanding of child development and supporting

emotional development.” A.J.M. attended parenting classes and made some progress, but

it was slow and inconsistent. Because A.J.M. steadfastly denied abusing her children, her

parenting training did not include any protective abuse-avoidance measures, thwarting

the county’s ability to address the physical abuse issues that initiated the case.

       A.J.M. began weekly supervised visits with the children after they were placed in

foster care. These visits continued until trial except when interrupted by an infestation of

bedbugs at her home and then by a period of her incarceration. During the visits, the case


                                              4
worker noticed that A.J.M. had difficulty “interacting with [her] children in age

appropriate ways” and failed to recognize safety concerns. Neither the children nor

A.J.M. showed much emotion. Social workers opposed allowing her unsupervised

contact with the children. A.J.M. also lacked the financial means to meet her children’s

housing and other needs.

       The children adjusted reasonably well to foster care. At the beginning of her

placement, A.S. “had a very flat affect, did not make noises and did not interact with

others,” but soon she was “a very happy baby, easily smiling when talked to” and readily

consolable by her foster parents. Her fractures also healed well and no new ones

developed. J.S. is detached and has problems with social communication, but he has

become more responsive and interactive. Social services reported that D.G. and A.M.

seem happier and more talkative. Both D.G. and A.M. wanted to return to their mother.

These two older children have been diagnosed as being abused or neglected and are

engaged in therapy.

       A.J.M. was charged in June 2013 with felony assault in the first-degree and two

counts of felony malicious punishment for abusing A.S. Two months later, Anoka

County petitioned to terminate A.J.M.’s and R.D.S.’s parental rights on two statutory

grounds: that the parents are palpably unfit to parent and that reasonable efforts failed to

correct the conditions leading to the children’s out-of-home placement. See Minn. Stat.

§ 260C.301, subds. 1(b)(4), (5) (2012).

       After a three-day trial in February 2014, the district court terminated A.J.M.’s

parental rights based on its conclusions that A.J.M. is palpably unfit to be a party to the


                                             5
parent-child relationship and that a child had suffered egregious harm while in her care.

See Minn. Stat. § 260C.301, subds. 1(b)(4), (6) (2012). The court did not expressly base

its decision on failure of reasonable efforts to correct the conditions leading to the out-of-

home placement of the children. See id., subd. 1(b)(5). The district court found that

A.J.M. has “limited internal resources and energy to deal with the numerous stressors in

her family.” It also found that A.J.M’s lack of attention to her children’s emotional needs,

coupled with her poor mental health, present “a significant concern in her ability to

parent the children safely and meet all of their developmental needs consistently.”

Although the court opined that A.J.M. had given her best effort to improve her parenting

skills and had made some progress, it found that she had “not made enough progress for

the children to be safely returned to her custody” and that her “prognosis was poor for

gaining the necessary stability to provide a safe and suitable home for the children within

a reasonable timeframe.”         A.J.M. appeals and challenges each of the bases for

terminating her parental rights as well as the court’s conclusion that termination of

parental rights is in the children’s best interests.

                                       DECISION

                                                I

       A.J.M. argues that the evidence does not support the district court’s decision to

terminate her parental rights on the ground that she is palpably unfit to parent. The

district court may terminate parental rights if it finds “a consistent pattern of specific

conduct before the child or . . . specific conditions directly relating to the parent and child

relationship” that have been of “a duration or nature that renders the parent unable, for


                                                6
the reasonably foreseeable future, to care appropriately for the ongoing physical, mental,

or emotional needs of the child.” Minn. Stat. § 260C.301, subd. 1(b)(4). A.J.M. does not

contest the district court’s underlying fact findings. We review the district court’s finding

of the “ultimate fact” that A.J.M. is palpably unfit for abuse of discretion, keeping in

mind that the petitioner bears the burden of proof and must overcome “the presumption

that a natural parent is a fit and suitable person to be entrusted with the care of a child.”

In re Welfare of Children of J.R.B., 805 N.W.2d 895, 901–02 (Minn. App. 2011)

(quotation omitted), review denied (Minn. Jan. 6, 2012).

       A.J.M. argues that the county presented no evidence that safety concerns for the

children still existed at the time of the termination trial. She cites the district court’s

findings that she participated in parenting programs and that her parenting skills had

improved, and she emphasizes that her break-up from abusive R.D.S. demonstrates her

commitment to providing a safe home for her children. The argument does not persuade

us to reverse. The district court did not make any findings regarding A.J.M. and R.D.S.’s

alleged separation except to note that A.J.M. had gone to a women’s shelter after an

incident with R.D.S. R.D.S. was in jail at the time of the termination trial, and the record

contains conflicting evidence as to whether A.J.M. intended to separate from him

permanently. Most difficult for A.J.M.’s arguments, the allegations of child abuse were

directed primarily at A.J.M., not R.D.S. The multiple bone fractures to three-month-old

A.S. revealed various incidents of abuse while the child was in A.J.M.’s care. And this

abuse was preceded by an earlier incident of physical abuse of A.M. The district court




                                             7
gave little weight to the alleged separation in determining A.J.M.’s parental fitness, and

the evidence does not cause us to fault that approach.

       Physical abuse can show that a parent is palpably unfit. See In re Welfare of

L.M.M., 372 N.W.2d 431, 433–34 (Minn. App. 1985), review denied (Minn. Oct. 18,

1985). The evidence was certainly sufficient for the district court to determine that

A.J.M. engaged in a pattern of abusive conduct. We are satisfied that the district court

made sufficient findings to support its determination that A.J.M. would likely continue to

follow this pattern if the children were returned to her. The court reasonably adopted

social workers’ concerns about future abuse. It found that A.J.M.’s parenting skills

remain inadequate despite her cooperation with social services. It noted A.J.M.’s

inattention to safety concerns during her visits with the children. It credited the testimony

that A.J.M.’s views on parenting correlate to high risk of abuse. It observed that A.J.M.

had difficulty learning in parenting classes and made only limited progress. And because

A.J.M. never convincingly explained how A.S.’s injuries occurred, the county could not

attempt to remedy the misconduct that led to the baby’s injuries and threatens the lives

and safety of children in A.J.M.’s care. The district court also found that A.J.M. does not

understand child development and that her children have special needs presenting

challenges beyond her demonstrated parenting ability.

       A.J.M.’s lack of parenting awareness is aggravated by her mental condition. The

district court found that A.J.M. was still suffering from mental problems and that her

mental state impaired her ability to care for her children. Although poor mental health in

itself is not a sufficient basis to terminate parental rights, In re Welfare of S.Z., 547


                                             8
N.W.2d 886, 892 (Minn. 1996); see In re Welfare of Children of T.R., 750 N.W.2d 656,

661–62 (Minn. 2008), the district court may terminate rights if a parent’s mental illness is

likely to lead to a child’s harm. T.R., 750 N.W.2d at 661–62. The district court had a

sufficient basis to find that A.J.M.’s ongoing depression and anxiety would likely lead to

more neglect and abuse.

       The district court also found that “there is no indication that [A.J.M.] has

maintained sobriety” because A.J.M. missed many of the urinalyses requested in the

months immediately before trial. This finding has limited weight. A.J.M.’s case plan

warned her that a missed test would be presumed positive. A parent’s drug abuse may be

an adequate basis for a finding that a parent is palpably unfit if it renders her unable to

care for her child’s ongoing needs. Id. at 663–64. The district court’s findings associate

A.J.M.’s marijuana dependency with angry episodes in which she physically disciplined

her children. Although physical discipline is not necessarily abusive, drug-influenced

anger and a lack of self-control can obviously contribute to the kind of abuse that

A.J.M.’s children suffered. We observe, however, that all of A.J.M.’s urinalyses indicated

negative after April 2013. The reason that the case plan’s presumption of drug use is of

little weight in this case is that testable metabolites indicating previous marijuana use can

persist in the body for extended periods, see Robert S. Goodwin, et al., Urinary

Elimination of 11-Nor-9-Carboxy-Δ9-tetrahydrocannnabinol in Cannabis Users During

Continuously Monitored Abstinence, 32 J. Analytical Toxicology 562, 562 (2008), and

A.J.M.’s tests showed a steady decline and eventual negative results.




                                             9
       Notwithstanding the district court’s recognition that A.J.M. made substantial effort

to comply with her case plan and demonstrated some progress, its determination that she

remained palpably unfit to parent her four children must be affirmed. The district court’s

factual findings regarding A.J.M.’s mental health and poor parenting skills along with a

pattern of extreme physical abuse support the court’s conclusion that A.J.M. is unfit and

will remain so for the reasonably foreseeable future.

                                             II

       The county’s termination petition also relied on Minnesota Statutes section

260C.301, subdivision 1(b)(5), as an alternative basis for termination. But the district

court’s decision never refers to this statutory basis and does not clearly establish whether

its requirements have been met. We nevertheless need not address A.J.M.’s challenge to

termination on this statutory ground. If one statutory basis for termination exists, review

of other possible bases is unnecessary. In re Children of T.A.A., 702 N.W.2d 703, 708 n.3

(Minn. 2005). As we have held, the district court’s decision provides an alternative basis

to affirm—palpable unfitness to parent.

                                            III

       The district court also found that grounds for termination of parental rights exist

under Minnesota Statutes section 260C.301, subdivision 1(b)(6)—egregious harm to a

child while in the parent’s care. It is unknown to us why Anoka County did not plead this

basis for termination in its petition in light of the extraordinary abuse of three-month-old

A.S. But it did not, and, as the county concedes, the district court could not rely on this

unpleaded ground to justify its decision. See In re Welfare of Child of B.J.-M., 744


                                            10
N.W.2d 669, 673 (Minn. 2008) (citing Minn. R. Juv. Prot. P. 39.05, subd. 3(a)). Because

the evidence supports the district court’s termination decision based on subdivision

1(b)(4), however, a remand is unnecessary.

                                              IV

       A.J.M. also challenges the district court’s finding that termination of parental

rights is in the best interests of the four children. The best interests of the children is the

paramount consideration in deciding whether to terminate parental rights. See Minn. Stat.

§§ 260C.001, subds. 2, 3, 260C.301, subd. 7 (2012). The best-interests analysis weighs

the child’s and the parent’s presumed interests in preserving their parent-child

relationship against competing interests of the child, including having a stable, healthy

environment. Minn. R. Juv. Prot. P. 39.05, subd. 3(b)(3); In re Welfare of R.T.B., 492

N.W.2d 1, 4 (Minn. App. 1992).

       The district court did not expressly connect its specific findings to its analysis of

the children’s best interests. A.J.M. correctly argues that an order terminating parental

rights must explain the court’s rationale for concluding why termination is in the

children’s best interests. In re Tanghe, 672 N.W.2d 623, 625 (Minn. App. 2003). But we

have held that a district court’s findings may provide adequate support for termination

even when those findings are not greatly detailed. See In re Welfare of Child of W.L.P.,

678 N.W.2d 703, 711 (Minn. App. 2004). The district court identified several important

interests that would be served by its termination decision. The children would gain

stability and permanence rather than continue waiting, possibly in vain, for A.J.M. to

become a fit parent. The court also cited its factually supported safety concerns. In light


                                              11
of its complete findings, the district court did not abuse its discretion by finding that

termination is in the children’s best interests.

       Affirmed.




                                              12